DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12, and 14-19 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (US 2013/0276951) in view of Husted et al. (US 2007/0222100), hereinafter Husted. 
Regarding claims 1, 14, and 18, Speidel discloses a method of producing a wood material panel comprising (a) scattering a large plurality of wood chips to produce a particulate cake (Figs. 1-2, par. 0001); 
(b) applying at least one adhesive is applied or sprayed (14) (par. 0029 – claim 14) to the wood chips during the scattering (Figs. 1-2; par. 0020, 0029, 0040-0046) as the multitude of wood particles leave a scattering device (“air-separating device” 3) (par. 0025-0028) and are falling to produce the particulate cake (as shown, Figs. 1-2); 
(c) pressing of the particulate cake, wherein a quantity of adhesive is varied depending on the quantity of adhesive’s anticipated position within the particulate cake (abstract, par. 0030, 0037; Fig. 2 shows a roller press). 
Speidel does not explicitly disclose that the pressing of the particulate cake occurs at a high temperature/heated as also in claim 18.  
However, Husted discloses a similar method involving the production of wood composites, but unlike Speidel above, uses a heated press (Husted, par. 0052) as to produce the consolidated panels which also meets claim 18. One of ordinary skill in the art would have recognized that the final product being produced is a wood panel in both Speidel (with no heating) and in Husted (with heating) and thus would have recognized that the two processes are substitutable alternatives to one another. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the adhesive coated wood particles are heated and pressed as to consolidated into a panel as specified by Husted, as a substitution for the non-heated press of Speidel above. 
Regarding claims 15-16, Speidel/Husted discloses the subject matter of claim 1, but does not explicitly disclose that the adhesive is one of the types as listed in claims 15-16 – broadly disclosing the adhesive is a glue.
However, Husted discloses as part of a similar process, that urea-formaldehyde, melamine, phenolic, and isocyanates (Husted, par. 0003, 0048-0051) can be used as a thermosetting resin as applied to the wood materials. Speidel provides for a “glue” and the ordinary artisan would have recognized that Husted describes a specific type of thermosetting resin which is useable as a glue. It has been held that the selection of a known material based on its suitability for an intended purpose or use supports a case of prima facie obviousness. Accordingly, one of ordinary skill in the art would have found it obvious to have used Husted’s thermosetting resin materials as glue in Speidel above.
Regarding claim 19, Speidel/Husted discloses the subject matter of claim 1, but does not explicitly disclose that the anticipated position of the wood particles is measured by a high speed camera. However, Husted discloses as part of a similar process, the use of an infrared camera (spectroscopy) (Hustred, par. 0032, 0034-0042) as to monitor and analyze using a computer, the amount of resin in the material with respect to the wood particles present. Accordingly, in order to likewise be able to monitor the amount of resin present within the material as it is being produced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a camera present as to measure the amount of resin present within the position of the wood as is claimed. 
Claims 2-7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (US 2013/0276951) in view of Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Lewis et al. (US 2018/0215069), hereinafter Lewis.
Regarding claims 2-3 and 6-7, Speidel/Husted discloses the subject matter of claim 1, and also includes the subject matter of claim 7 (Spiedel describes a different amount of chips at different locations as in Speidel, par. 0028-0046), but does not explicitly disclose introducing at least one additive at different positions within the particulate cake as required in claims 2-3 and 6. 
However, Lewis discloses a similar method to that of Speidel/Husted, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that additives can be included with the adhesive (Lewis, par. 0108-0117) as to confer favorable properties on the manufactured wood product and such additives and adhesive can be applied. 
Speidel/Husted as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive but does not specify the type of adhesive. Lewis discloses a substitutable alternative to the base process of Spiedel that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material – as to produce a thermoplastic resin and a crosslinking agent that together, would act as a setting adhesive that can include a variable amount of crosslinking agent/resin (Lewis, par. 0094, 0100, 0110) that can be applied together or separately. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Speidel above as to use a similar type of setting resin, resulting in a variable amount of additives to be present at a given location. 
Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations as in claims 2-3 and 6, as a substitution of the “glue” of Speidel above.  
Regarding claims 4-5 and 12, Speidel/Husted/Lewis discloses the subject matter of claim 2 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or the substances as listed in claim 5 (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 12. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 2 above. 
Regarding claim 17, Speidel//Husted/Lewis discloses the subject matter of claim 2, and further discloses the use of a cross-linking agent which reads on “other bonding agents” (Lewis, par. 0100). 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742